CONCUBBENT OPINION OP
MB. JUSTICE COBDOVA
Although I agree with the opinion of the court, I prefer to base the decision on the following ground:
We are not faced with a case in which the Legislature has determined, either expressly or impliedly, the amount and conditions of compulsory insurance. When there is legislation imposing minimum compulsory insurance requisites, the Legislature does not usually provide, nor can it provide, how much is to be paid for the insurance. Whatever it costs, it must be paid. The same thing is true of any other minimum requisite imposed by the Legislature for the protection or welfare of the public, as, for instance, that, automobiles have adequate lights for night traveling. The cost of lights which comply with the minimum requisites is immaterial: they must be had. If the Legislature had only provided that every owner of an automobile should equip it with such lights as could be bought for one dollar, the required lights would be those which could be bought for one dollar. That is what the Legislature has provided in Act No. 33 of 1941, in regard to the insurance of public automobiles. The lawmaker has only provided for such insurance as the Treasurer may obtain for twenty-nine dollars and has added that the Treasurer shall buy it from the insurer who “offers the best terms.” It is evident that the only conditions required by the Legislature are those which the Treasurer might obtain by paying twenty-nine dollars for each insured vehicle. If in order to obtain insurance up to $1,000,. the Treasurer had to agree that the insurer would be liable only in cases where the owner of the vehicle was driving it, that agreement is in perfect harmony with the Act and is binding and effective.